Title: To Alexander Hamilton from Charles Lee, 30 October 1792
From: Lee, Charles
To: Hamilton, Alexander



Sir!
Collectors Office Alexandria [Virginia] 30th. Octr. 1792

A considerable sum in cut silver is now in my Office, which has been accumulating for some time past, as in no case except now and then it has been in my power to pay any part, in discharge of a Treasury Draft. An offer to pay this kind of money to a holder of a warrant upon this Office, gives dissatisfaction, and supposing this kind of money might be useful at the mint, I have thought it my duty to communicate the matter to you.
I am Sir! very respectfully   Your most Obedt. Servant
Charles LeeCollector at Alexandria.
